—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered April 25, 1994, convicting defendant, after a jury trial, of burglary in the second degree, criminal possession of a controlled substance in the seventh degree, and bail jumping in the second degree, and sentencing him, as *195a second felony offender, to concurrent prison terms of 7x/2 to 15 years and 1 year, to be served consecutively to a term of 2 to 4 years, unanimously affirmed.
The People were properly permitted to introduce evidence that at the time of defendant’s apprehension, minutes after the burglary, the items in his possession included certain burglar’s tools that were not used in the burglary. This uncharged crimes evidence was relevant to prove defendant’s intent and refute the defense theory that defendant innocently came into possession of the fruits of the burglary, and the probative value of the evidence far outweighed any potential prejudicial effect (see, People v Alvino, 71 NY2d 233). Concur— Rosenberger, J. P., Ellerin, Nardelli and Tom, JJ.